           Case 1:18-cr-00032-DLF Document 64 Filed 10/02/18 Page 1 of 1
18-
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________


No. 18-3061                                                September Term, 2018
                                                                    1:18-cr-00032-DLF-2
                                                  Filed On: September 17, 2018 [1750875]
United States of America,

               Appellee

      v.

Concord Management and Consulting LLC,

               Appellant

                                     MANDATE

      In accordance with the order of September 17, 2018, and pursuant to Federal
Rule of Appellate Procedure 41, this constitutes the formal mandate of this court.


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Amy Yacisin
                                                         Deputy Clerk




Link to the order filed September 17, 2018
       Case 1:18-cr-00032-DLF Document 64-1 Filed 10/02/18 Page 1 of 1



                United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 18-3061                                                September Term, 2018
                                                                    1:18-cr-00032-DLF-2
                                                       Filed On: September 17, 2018
United States of America,

             Appellee

      v.

Concord Management and Consulting LLC,

             Appellant


                                        ORDER

       Upon consideration of appellant's unopposed motion for voluntary dismissal of
this appeal, it is

      ORDERED that this appeal be dismissed.

      The Clerk is directed to issue the mandate forthwith to the district court.


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Amy Yacisin
                                                         Deputy Clerk
